DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied:
“Systems, devices, and methods are described” (line 1)
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
Reference character “150” has been used to designate both the centering platen and the second press ram (Par. 0080)
The commonly-assigned U.S. Patent Application No. has not been filled in (Par. 0082)
Grammatical errors - "The centering insert, by means of a constant flow through a centering insert holder, the billets through a flood system as it enter the Inconel, and the tube being extruded by use of the quench tube which spray quenches the tube.” (Par. 0090, L27- 29)
The use of the trademark “Inconel” (Par. 0090) has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The commonly-assigned U.S. Patent Application No. has not been filled in (Par. 0101)
Appropriate correction is required.
Claim Objections
Claim 81 is objected to because of the following informalities:
“the plurality of hollow billets” (line 7). Examiner suggests, “the plurality of billets”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites the limitation "the non-rotating plurality of billets" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgecombe (U.S. 3,455,137) in view of Mizunuma (JP 2008-194749).
Regarding Claim 81, Edgecombe discloses a method for continuously extruding billets, the method comprising: transporting, along a non-rotating mandrel bar (Mandrel: Fig. 1, #20. Examiner notes that the mandrel would be prevented from rotating via the threaded connection to the mandrel holder (40)), the billet (Metallic billet: Fig.1 , #12) from a first end of the mandrel bar (See right side of Fig. 1) to a second end of the mandrel bar (See left side of Fig. 1); and
extruding the billet by pressing each of the billet through a die (Die: Fig.1, #18);
wherein a mandrel bar tip is positioned within the rotating die at the second end of the mandrel bar (See Fig. 1).  Edgecombe does not disclose a rotating die, wherein friction from the rotation of the rotating die against the non-rotating billet generates heat for deforming the billet.
Mizunuma teaches a direct extrusion process including a rotating die (Die is rotated: Par. 0058), wherein friction from the rotation of the rotating die against the non-rotating billet (The surface of the tip of the pusher 4 is uneven so that slip does not occur between the container 3 and the material 1: Par. 0058) generates heat for deforming the billet (Examiner notes that a non-rotating billet contacting a rotating die would cause friction between the two and generate heat in order to produce ultrafine grain structures.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the die of Edgecombe with the rotating die for shear extrusion of Mizunuma heat in order to produce ultrafine grain structures.  While the combination of Edgecombe and Mizunuma are silent to a plurality of billets, it would have been obvious to one of ordinary skill in the art at the time of the invention that multiple billets could be extruded in the device of Edgecombe and Mizunuma as doing so would be part of routine engineering practice in order to produce multiple parts.
Regarding Claim 82, the combination of Edgecombe and Mizunuma teach all elements of the claimed invention as stated above. Mizunuma further teaches during the extruding, preventing a portion of a respective one of the plurality of billets that has not yet entered the rotating die from rotating (Slip does not occur between the container 3 and the material 1: Par. 0058).
Regarding Claim 83, the combination of Edgecombe and Mizunuma teach all elements of the claimed invention as stated above. Mizunuma further teaches wherein a centering insert (Pusher: Fig. 25, #4) grips the portion of the respective billet to prevent rotation of said portion (The surface of the tip of the pusher 4 is uneven so that slip does not occur between the container 3 and the material 1: Par. 0058), and wherein the centering insert has an adjustable position relative to the rotating die (Pushing the material in the container: Par. 0057).
Regarding Claim 84, the combination of Edgecombe and Mizunuma teach all elements of the claimed invention as stated above.  Edgecombe further discloses cooling the mandrel bar tip during the extruding (Cools the mandrel during and after each extrusion stroke: Col 3, L8-9).
Double Patenting
Claim 81 of this application is patentably indistinct from claim 81 of Application No. 16/655084.
Claim 82 of this application is patentably indistinct from claim 82 of Application No. 16/655084.
Claim 83 of this application is patentably indistinct from claim 83 of Application No. 16/655084.
Claim 84 of this application is patentably indistinct from claim 84 of Application No. 16/655084.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 81 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 81 of copending Application No. 16/655084 (reference application).
Claim 82 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 82 of copending Application No. 16/655084 (reference application).
Claim 83 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 84 of copending Application No. 16/655084 (reference application).
Claim 84 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 85 of copending Application No. 16/655084 (reference application).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Whalen (U.S. 2021/0053100) - Shear Extrusion; Eller (U.S. 2015/0075242) - Friction-stir extrusion with rotating die; Zdrahala (U.S. 5,505,887) - Rotating die; Segal (U.S. 2005/0081594) - Twist extrusion; Fuchs, Jr. (U.S. 4,319,476) - Gripping plurality of billets; Muschalik (U.S. 2008/0022744) - Feeding billets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799